DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on June 22, 2021 cancelled no claims.  Claims 1-5, 7, 9, and 15 were amended and no new claims were added.  Thus, the currently pending claims addressed below are claims 1-24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 herein are directed to an apparatus, a computer program product, and a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes).  However, claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the following abstract idea: 
obtaining the stored panelist data, the stored panelist data indicative of accesses to media by audience measurement panelists, the accesses to the media corresponding to panelist media impressions, the panelist data including second information sufficient to enable identification of corresponding ones of the first computing devices from which second information was received, the second information insufficient to enable, by itself, identification of a particular person using corresponding ones of the first computing devices at a time of the accesses to the media at the first computing devices;
obtaining the stored misattributed census distribution which includes first information indicative of accesses to the media corresponding to census media impressions, a total number of census media impressions being greater than the panelist media impressions, the first information sufficient to enable identification of corresponding ones of the second computing devices from which the first information was received, the first information insufficient to enable, by itself, identification of a particular person using the corresponding ones of the second computing devices at a time of the accesses to the media at the second computing devices such that the misattributed census distribution is representative of first audience members corresponding to the corresponding ones of the second computing devices regardless of whether the first audience members or second audience members accessed the media at the second computing devices, the second audience members different than the first audience members;
generating a misattribution matrix based on the panelist data, the misattribution matrix representing ones of the panelist media impressions as misattributed to a first demographic group by the database proprietor, based on second cookie information included in the first network communications, when the ones of the panelist media impressions correspond to a second demographic group, the second cookie information sufficient to enable identification of corresponding ones of the first computing devices from which the second cookie information was received, the second cookie information insufficient to enable, by itself, identification of a particular person using corresponding ones of the first computing devices at a time of the accesses to the media at the first computing devices; 
determining, based on the misattribution matrix, probability values that different census distribution models correspond to a true census distribution for the census media impressions indicated in the misattributed census distribution obtained from the database proprietor, the true census distribution indicating a distribution of the census media impressions across the first and second demographic groups and accounting for misattribution by the database proprietor in the misattributed census distribution, the probability values determined based on the misattribution matrix, the different census distribution models including at least 100,000 models; 
estimating the true census distribution based on the probability values, the estimate of the true census distribution to correct for misattribution arising from the second audience members that accessed the media at ones of the second computing devices; and 
generating a report based on the estimate of the true census distribution.
 The limitations as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely commercial or legal interactions (e.g. advertising marketing and sales related activities or behaviors because the claims are directed to gathering data, analyzing the data using mathematical calculations, and obtaining results to correct misattributing ad impressions to certain demographics, and tailoring content based on the results). Accordingly, the claim recites an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes).
This judicial exception is not integrated into a practical application because the claim only recites the additional elements of at least one memory; instructions in the apparatus; processor circuitry to execute the instructions; a database; a first computing devices; cookies; a server of a database proprietor, a second computing devices. The additional technical elements above are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional technical elements above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)), (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)), (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the Vanda memo).
Rather, the limitations merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally link the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).
Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
When considering Step 2B of the Alice/Mayo test, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not amount to significantly more than the abstract idea. 
More specifically, as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using at least one memory; instructions in the apparatus; processor circuitry to execute the instructions; a database; a first computing devices; cookies; a server of a database proprietor, a second computing devices to perform the claimed functions amounts to no more than mere instructions to apply the exception using a generic computer component.
 “Generic computer implementation” is insufficient to transform a patent-ineligible abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo, 132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent-eligible subject matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a meaningful limitation to the abstract idea because they would be generic computer functions in any computer implementation.  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of the computer or improves any other technology. Their collective functions merely provide generic computer implementation. 
The Examiner notes simply implementing an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent-eligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does not necessarily guard against preempting all uses of the abstract idea (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the prohibition against patenting an abstract principle “cannot be circumvented by attempting to limit the use of the See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally merely limiting the field of use of the abstract idea to a particular existing technological environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014). 
Applicant herein only requires a general purpose computer (as evidenced from paragraphs 37 (first computing devices and second computing devices are general purpose computers); figure 5 and paragraphs 87 and 102 (instructions on the apparatus, at least one memory, a database and a processor circuitry of the claimed invention is merely a general purpose computer executing computer program instructions); paragraph  14-15 (a server of a database proprietor is merely an entity the provides a service over the internet, such services are merely provided via a general purpose computer/server; “These database proprietors set cookies on the computers of these subscribers” and as such cookies are old and well known); Additional evidence that such additional elements are well known can be found in the following reference:
Humble et al. (United States Patent Application Publication Number: US 2005/0261955) paragraph 0025 “Through techniques well-known in the art, each respective entity 224 will be provided with the necessary degree of access to remotely modify, supplement, and/or access information relevant to that 
Steckel (United States Patent Application Publication Number: US 2014/0278757) paragraph 0084 “ Any method may be used for accessing and using the stored data objects in connection with the lead generation system 110, including without limitation internet applications, mobile applications, client-server applications, command line programs, direct database queries, and the like, as are known to those of ordinary skill in the art.” 
Shelton (United States Patent Application Publication Number: US 2010/0010935) paragraph 0035 “In the system 100, the aggregate database 102 and the data stores 104-112, may be any suitable type of database, data store or data storage device utilizing known database and data storage technologies as recognized by one skilled in the art, including the storage of data into tables and records or more or less structured data storage, processing and accessing arrangements” 
Bowman et al. (United States Patent Application Publication Number: US 2006/0047774) paragraph 0065 “as known to those skilled in the art, a number of methods may be used to store and to access data in a database” 
Gilmour et al. (United States Patent Application Publication Number: US 2004/0068477) paragraph 0039 “It will also be noted that the client computer system 36 may store a  cookie 46 that has been stored (or "dropped") at the client computer system 36  by the website 42.  As known in the art, the cookie 46 may be utilized to maintain state during a network access session from the client 
Woods et al. (United States Patent Application Publication Number: US 2009/0265221) paragraph 0041 “As s potential customers 116 interact with the marketing assets that  they were provided, the tracking module 128 may be employed, at step 208, to  track those interactions and to store a record of those interactions in the  database 112.  For example, as will be understood by one of ordinary skill in the art, the tracking module 128 may track whether and when an e-mail was  received by an individual 116 (e.g., by way of a delivery receipt), whether and  when the e-mail was opened by the individual 116 (e.g., by way of a read  receipt), whether and when certain content within the e-mail (e.g., a hyperlink  to a website of a marketer 104) was accessed by the individual 116 (e.g., by  way of a cookie stored on the individual’s computing device 116), whether the  individual 116 pressed certain buttons on his or her telephone or uttered  certain voice commands in response to an automated script executed in  accordance with an automated calling campaign (e.g., by DTMF or voice  recognition software), what links an individual 116 accessed on a landing page  of a marketer's website and what searches he or she conducted thereon (e.g., by  way of a cookie stored on the individual’s computing device 116 and by tracking 
Howerton, III et al. (United States Patent Application Publication Number: US 2001/0049701) paragraph 0031 “ In other implementations, as would be understood by those reasonably skilled in the art of the present invention, “cookies” or other files accessible on the workstation 11 can be utilized to record which advertisements have been viewed by a particular user to assist in distributing more distinct advertisements to each user, in which case the advertisement software serving software would manage and use such information”.
Therefore, there does not appear to be any alteration or modification to the generic activities indicated, and they are also therefore recognized as insignificant activity with respect to eligibility. Finally, the following limitations are considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data: 
receiving panelist data, via a first network communication from first computing devices, the first network communications indicative of accesses to media at the first computing devices by audience measurement panelists, the accesses to the media at the first computing devices corresponding to panelist media impressions, the first network communication including second cookie information, when the ones of the panelist media impressions correspond to a second demographic group, the second cookie information sufficient to enable identification of corresponding ones of the first computing devices from which the second cookie information was received, the second cookie information insufficient to enable, by itself, identification of a particular person using corresponding ones of the first computing devices at a time of the accesses to the media at the first computing devices;
storing the panelist data;
receiving misattributed census distribution via a separate network communication from a server of a database proprietor, the misattributed census distribution based on first cookie information included in corresponding ones of second network communications from second computing devices, the second network communications indicative of accesses to the media at the second computing devices, the accesses to the media at the second computing devices corresponding to census media impressions, a total number of census media impressions being greater than the panelist media impressions, the first cookie information sufficient to enable identification of corresponding ones of the second computing devices from which the first cookie information was received, the first cookie information insufficient to enable, by itself, identification of a particular person using the corresponding ones of the second computing devices at a time of the accesses to the media at the second computing devices such that the misattributed census distribution is representative of first audience members corresponding to the corresponding ones of the second computing devices regardless of whether the first audience members or second audience members accessed the media at the second computing devices, the second audience members different than the first audience members;
storing the misattributed census distribution;
Thus, taken individually and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea) (i.e. “PEG” Step 2B=No).
The dependent claims 2-8; 10-14 and 16-24 appear to merely further limit the abstract idea by further limiting the mathematical calculations used in analyzing the data to obtain a result, while reciting no new additional elements (claim 2-8, 10-14, and 16-24), and therefore only limit the application of the abstract idea and are “directed to” said abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes), and do not add significantly more than the idea (i.e. “PEG” Step 2B=No).  
Thus, based on the detailed analysis above, claims 1-24 are not patent eligible.

Claim Rejections - 35 USC § 112
The amendment filed on June 22, 2021 has overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection raised in the Office Action dated March 22, 2021.  Thus, the examiner hereby withdraws the rejection. 

The amendment filed on June 22, 2021 has overcome the 35 U.S.C. 112, sixth paragraph interpretation by amending the claims to remove the “means for” placeholder elements.

Possible Allowable Subject Matter 
Claims 1-24 recite subject matter that is not found in the prior art and as such would be allowable if the applicant would be able to overcome the 35 USC 101 rejection detailed above. 
Response to Arguments 
Applicant's arguments filed June 22, 2021 have been fully considered but they are not persuasive. 
The applicant’s argument regarding the claims not being directed to the identified abstract idea category under Step 2A, Prong 1 is not convincing. 
The applicant asserts that the claims do not recite a Mathematical Concept.  The examiner disagrees.  As indicated in the rejection above, the only specifically identified category of abstract idea is “Certain Methods of Organizing Human Activity” and thus the arguments directed there being no Mathematical Concept are moot.  Nonetheless, the claims clearly disclose the use of a Mathematical Concept when analyzing the data. Generating a Matrix is clearly done using mathematical relationships; determining a probability value is clearly done using a mathematical calculation; and estimating is clearly done using a mathematical calculation.  As such, the claim clearly performs mathematical concepts when analyzing the data. Thus, the claims recite an abstract idea and the rejection is maintained.
The applicant asserts that the claims do not recited a “Certain Method of Organizing Human Activity” because the claims do not fall under one of 
The applicant argues that the claims overcome the 35 USC 101 rejection under Step 2A, Prong 2 because the claim is directed to an inherently technical process that generates a report that provides more accurate data representative of the distribution of media impression across different demographics than is possible based on either data collected from panelists or census data collected by a database proprietor. The examiner disagrees. In order to overcome a 35 USC 101 rejection under Step 2A, Prong 2 a technological improvement can only be achieved through the use of the “additional elements”.  Any improvement that is an improvement to the abstract idea is an improvement in ineligible subject matter.  Thus, assuming that the collection of data and analysis of said data results in more accurate data that is then included in a report, all such improvements are a result of either an improvement in the data gathered or the analysis of said data and as such is an improvement to the abstract idea and merely considered an innovation in ineligible subject matter (see SAP v. Investpic: Page 2, line 22 through Page 3, line 13 - Even assuming  that the algorithms claimed are groundbreaking, innovative or even brilliant, the claims are ineligible because their innovation is an innovation in ineligible subject matter because there are nothing but a series of mathematical algorithms based on 
The applicant argues that the claims overcome the 35 USC 101 rejection under Step 2B because the claims are similar to the claims of Bascom.  The examiner disagrees.  The claims are not directed to filtering content on a remote computer.  The Bascom decision clearly states that if the filtering was recited as being performed on the client device then it would have been an abstract idea.  In Bascom, the claim specifically recited that the system comprised “a local computer” and “a remote ISP server” and described what both devices performed.  In this manner, a decision could be made based on the unique arrangement of devices and the functions performed by these devices transformed the abstract idea into a practical application.  This is markedly different than the instant claims which is sole to a single device.  The fact that data is received from other devices is merely data gathering and the operation of these other devices is outside of the scope of the claimed apparatus.  As such, the claims are in no way similar to the claims of Bascom.  Thus, the claims clearly do not recited “significantly more” than the abstract idea and the 35 USC 101 rejection is hereby maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Perez et al. (United States Patent Application Publication Number: US 2012/0072469) teaches a system and method for analyzing and adjusting demographic information for audience members through training models and analyzers (see abstract and Figure 1)
Splaine et al. (United States Patent Application Publication Number: US 2014/0337104) teaches a system for determining impressions using demographic information from at least three database proprietors (see abstract)
Rao et al. (United States Patent Number: US 9,953,330) teaches system and method for generating electronic measurement census data for members of a household through use of probability scores (see abstract)
Rao et al. (United States Patent Application Publication Number: US 2015/0262201) teaches systems and methods to generate electronic mobile measurement census data (see abstract)
Sullivan et al. (United States Patent Application Publication Number: US 2016/0189182) teaches systems and methods for correcting age misattribution in media impressions (see abstract)
Sheppard et al. (United States Patent Application Publication Number: US 2016/0379246) teaches systems and methods to estimate an unknown audience size from recorded demographic impressions (see abstract)
Sheppard et al. (United States Patent Application Publication Number: US 2017/0091794) teaches methods and systems to determine ratings from a population having unreliable demographic classifications through use of a misattribution matrix (see abstract)
Singh et al. (United States Patent Application Publication Number: US 2018/0227631) teaches a method and apparatus to correct misattributions of media impressions (see abstract)
Rao et al. (United States Patent Application Publication Number: US 2015/0262207) teaches methods and systems to compensate impression data for misattribution and non-coverage by a database proprietor (see abstract)
Dirichlet Distribution: Simple Definition Internet Archive Way Back Machine Capture Date of 4-12-2017 teaches random selection from a uniform Dirichlet distribution (see pages 1-2)
Toupet et al. (United States Patent Application Publication Number: US 2015/0193816) teaches determining a misattribution corrected impression count for demographics based on adjustment factors (see abstract)
Sullivan et al. (United States Patent Application Publication Number: US 2016/0350773) teaches correcting age which is a type of demographic misattribution (see title and abstract)
Shah et al. (United States Patent Application Publication Number: US 2017/0187478) teaches generating audience measurement data from population sample data having incomplete demographic classifications ( see title and abstract)
Abraham et al. (United States Patent Number: US 9,965,767) teaches attribution of demographics to census data based on demographic data and profiles (see abstract)

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198.  The examiner can normally be reached on Monday-Thursday 7:00 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Van Bramer/Primary Examiner, Art Unit 3621